Citation Nr: 0531948	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-36 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for cervical stenosis, 
claimed as cervical dysplasia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1997 to 
June 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied service connection for cervical dysplasia.  
The claims file subsequently was transferred back to the RO 
in Anchorage, Alaska.

In May 2005, the Board remanded this case for a VHA opinion 
on the issue of cervical stenosis.  The requested opinion was 
provided; and the veteran signed a waiver of RO consideration 
of the new evidence.  As such, this case is ready for 
appellate review.  The Board also notes that the issue now is 
more accurately reflected as service connection for cervical 
stenosis.


FINDINGS OF FACT

1.  The veteran's present cervical stenosis is a physical 
defect.

2.  The competent medical evidence of record relates the 
veteran's cervical stenosis to service.


CONCLUSIONS OF LAW

1.  Cervical stenosis is a disability for VA purposes.  
38 U.S.C.A. § 1701(1) (West 2002).

2.  Cervical stenosis was incurred in active service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for cervical dysplasia has been properly 
undertaken. The Board is confident in this assessment because 
the evidence as presently constituted is sufficient in 
establishing a full grant of the benefit sought on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis

The veteran seeks service connection for cervical stenosis, 
claimed as cervical dysplasia in June 2001.  Specifically, 
she stated on her VA Form 9 that a cryosurgery that was 
performed in service resulted in part of her cervix being 
removed, putting her at an increased risk for having a 
miscarriage or a difficult pregnancy.  She thus asserts that 
her cervical stenosis is directly related to her service, 
which entitles her to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Initially, the evidence shows current findings of cervical 
stenosis, which is shown to be a physical defect.

A July 2003 VA gynecological examination report shows the 
cervix was found to be short, stenotic os, with no cervical 
motion tenderness, myofascial pain dysfunction, or friability 
with cytobrush.  The findings were discussed with the veteran 
in terms of competency of the cervix with pregnancy.  

In June 2005, a VA gynecologist provided an expert opinion 
that symptoms related to cervical stenosis include irregular 
menstrual spotting, severe cramping with menses, need for 
cervical dilation to obtain adequate Pap smear specimens, or 
infertility.  She also stated that cervical stenosis may 
complicate the labor process and that the loop 
electrosurgical procedure may increase the risk of cervical 
incompetence (early dilate of the cervix in pregnancy that 
may require cerclage).  She noted, however, that the veteran 
did not have any of the documented symptoms related to her 
cervical stenosis and that she was unsure if asymptomatic 
cervical stenosis would be considered a chronic disability.

The CAVC defines "disability" as a disease, injury, or 
other physical or mental defect.  See 38 U.S.C.A. § 1701(1); 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  "Stenosis" 
is the "narrowing or stricture of a duct or canal."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
1576.  The Board finds that based on the medical definition, 
cervical stenosis is a physical defect.  As such, even though 
the June 2005 VA gynecologist noted that the veteran's 
cervical stenosis is currently asymptomatic, it is still 
considered a disability for VA purposes.  

The next issue is whether there is any evidence of in-service 
incurrence or aggravation of cervical stenosis.

On a September 1997 enlistment examination report, the 
veteran stated that she had had previous laser vaporization 
surgery for Human Papilloma Virus (HPV).  This is confirmed 
by a December 1996 private medical record showing that laser 
vaporization of genital warts in vulva and perianal area was 
performed.  

An August 1998 service medical record shows that the vulva 
had scars from previous laser treatment, but otherwise was 
within normal limits.  

A June 2000 medical record shows that a loop electrosurgical 
excision procedure was performed after endocervical curettage 
revealed low-grade squamous intraepithelial lesions, changes 
consistent with HPV, cytopathic effect, and atypia on three 
specimens.  The veteran was reported to tolerate the 
procedure well, with no apparent complications.  Before the 
procedure, the veteran was counseled regarding the risks and 
benefits of the loop electrosurgical excision procedure, 
including but not limited to possible cervical stenosis, 
subsequent menstrual difficulties potentially requiring 
additional procedures, and theoretic risk of cervical 
incompetence.  It also was explained that although the 
procedure was intended to be both diagnostic and therapeutic, 
the veteran may require further colposcopic evaluation and 
treatment in the future.  The final diagnosis from the biopsy 
of the anterior lip of the cervix was changes consistent with 
HPV, cytopathic effect, squamous metaplasia, and prominent 
cautery artifact.  No definitive dysplasia was identified.  

A November 2000 follow-up examination report shows mild 
scarring and slight stenosis.  In December 2000, the veteran 
was found to have cervical dysplasia and chronic pelvic pain.

As the medical evidence shows current cervical stenosis and 
an in-service loop electrosurgical excision procedure with 
findings of slight stenosis, the determinative issue becomes 
whether there is any relationship between these.

Cervical stenosis was noted as a possible complication of the 
loop electrosurgical excision procedure in the service 
medical records.  Additionally, after reviewing the veteran's 
medical records, the June 2005 VA gynecologist stated that 
"the veteran's cervical stenosis is certainly related to the 
LEEP that was performed while in the military.  Cervical 
scarring is a known and relatively common complication of 
LEEP procedure."  This is the only medical opinion 
addressing the etiology of the veteran's cervical stenosis; 
and the Board finds this to be probative medical evidence of 
a relationship between the veteran's cervical stenosis and 
service.  

Thus, service connection for cervical stenosis, claimed as 
cervical dysplasia, is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).







ORDER

Entitlement to service connection for cervical stenosis, 
claimed as cervical dysplasia, is granted, subject to the 
rules and payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


